             Case 2:18-cv-00585-JLR Document 96 Filed 08/02/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9

10         WEYERHAEUSER COMPANY,                     CASE NO. C18-0585JLR

11                            Plaintiff,             ORDER SCHEDULING
                 v.                                  HEARING
12
           NOVAE SYNDICATE 2007, et al.,
13
                              Defendants.
14

15         The court hereby SCHEDULES a hearing in this matter on Tuesday, August 13,

16   2019, at 10:00 a.m. and DIRECTS Plaintiff Weyerhaeuser Company (“Weyerhaeuser”)

17   and Defendants Novae Syndicate 2007, Apollo Liability Consortium 9984, ANV

18   Casualty Consortium 9148, Scor UK Company Ltd., Starstone Syndicate 1301, Hiscox

19   Dedicated Corporate Member Limited as representative member of Syndicate 33 at

20   //

21   //

22   //


     ORDER - 1
                 Case 2:18-cv-00585-JLR Document 96 Filed 08/02/19 Page 2 of 3



 1   Lloyd’s, and Starr Underwriting Agents Ltd. (collectively, “Defendants”)1 to come

 2   prepared to discuss the following questions:

 3          1.      The phrase “actual case or controversy” as used in the Declaratory

 4   Judgment act “refers to the type of ‘Cases’ and ‘Controversies’ that are justiciable under

 5   Article III” of the Constitution. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

 6   (2007); see also 28 U.S.C. § 2201(a). “This jurisdictional inquiry is concerned with the

 7   facts that exist when the plaintiff originally filed its complaint, and if there was not a case

 8   or controversy at the time of filing, subsequent events cannot make subject matter

 9   jurisdiction proper.” Cisco Sys., Inc. v. Alberta Telecomm. Research Ctr., 892 F. Supp.

10   2d 1226, 1230 (N.D. Cal. 2012) (citing Innovative Therapies, Inc. v. Kinetic Concepts,

11   Inc., 599 F.3d 1377, 1384 (Fed. Cir. 2010)); see also Newman-Green, Inc. v.

12   Alfonzo-Larrain, 490 U.S. 826, 830 (1989) (“The existence of federal jurisdiction

13   ordinarily depends on the facts as they exist when the complaint is filed.”). In view of

14   the facts that existed at the time Weyerhaeuser filed its complaint, does this case present a

15   justiciable controversy within the meaning of the Declaratory Judgment Act? When

16   assessing justiciability, may the court look to developments since the filing of the

17   complaint?

18   //

19
            1
20             On July 29, 2019, Novae Syndicate 2007, Apollo Liability Consortium 9984, ANV
     Casualty Consortium 9148, Scor UK Company Ltd., and Starstone Syndicate 1301 notified the
     court that “they are close to resolving matters with Weyerhaeuser through settlement.” (Resp. to
21
     OSC (Dkt. # 92) at 1.) Should these parties resolve matters before the August 13, 2019, hearing,
     such that their presence at the hearing is not warranted, the parties should so indicate through a
22   filing on the docket.


     ORDER - 2
                Case 2:18-cv-00585-JLR Document 96 Filed 08/02/19 Page 3 of 3



 1         2.      If the court determines that this case is nonjusticiable as originally pleaded,

 2   how should the court proceed?

 3         3.      If the court dismisses this case as nonjusticiable, must the court vacate its

 4   prior order enjoining Defendants from instituting any action, in any other forum, aimed at

 5   determining whether Weyerhaeuser is required to arbitrate coverage disputes under

 6   Defendants’ excess liability policies? (See 5/2/18 Order (Dkt. # 17).)

 7         The court cautions the parties that, at the hearing, the court may raise additional

 8   questions related to justiciability and Weyerhaeuser’s pending motion for summary

 9   judgment.

10         Dated this 2nd day of August, 2019.

11

12                                                     A
                                                       The Honorable James L. Robart
13
                                                       U.S. District Court Judge
14

15

16

17

18

19

20

21

22


     ORDER - 3
